Dorsey, J.
delivered the opinion of the Court This court Concur in opinion with the county court in overruling the motion in arrest of judgment. The distress was- levied under the statute of II Geo. II, ch. 19, which has never received that limited construction sought to be imposed on it by the reason first assigned as a ground for arresting the judgment Such a limitation would contravene the express provision of the statute, and almost entirely defeat the design of its framers.-. According to the finding of the jury, no case could come more Completely within both its letter and its spirit, than the present... If the second reason assigned had been presented to the court below in the shape of a demurrer to the defendant’s avowry, it' would have been entitled to some consideration; but the, plaintiff having waived that objection, and distinctly put in issue the fact of the goods having been fraudulently or clandestinely removed to prevent a distress, and that issue being found against,him, upon no principle of pleading, or of common sense, can this exception to the avowry warrant the arrest of the judgment. The third and fourth grounds are equally untenable, and derive no sanction whatever from books of precedents of high authority.
JUDGMENT AFFIRMS®.